DETAILED ACTION

Status of Claims

Claims 1-2, 4, 8-9, 11 & 15-16 & 18 are currently pending and have been examined in this application.  This NON-FINAL communication is in response to the amendment submitted on 1/4/21. 	
Claims 3, 5, 10, 12, 17 & 19 have been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/21 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/16/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1

Applicant: Claims 1-5, 8-12, and 15-19 were rejected under 35 U.S.C. §101 as allegedly directed to an abstract idea without significantly more. Without conceding the merits of these rejections, Applicant has amended the claims and respectfully requests reconsideration. 


Examiner:  The rejection below is maintained.  How does the abstract idea move past the ‘apply-it’ or even meaningfully go beyond generally linking to a particular technological environment?  The following may be an avenue that the applicant may wish to further explore:  In paragraph 0179 of the specification it states “The centralized processing location can also be configured, for example, to save computer processing cycles, computer memory usage, and network bandwidth when compared to processing the described attribute-type data in multiple different locations and transmitting result data across a network(s) for subsequent processing to the centralized location”.   While the score calculations can be done at one server vs. being done at each insurance company's server, the risk server still has to normalize the data from the other servers which requires processing. How can it be guaranteed that the net effect leads to an improvement to the functioning of the computer - ie. reducing overall processing?  Applicant is welcome to contact the Examiner by telephone in an effort to advance compact prosecution. 



Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form:

Claim 1, 8 & 15:
The following is suggested language to better improve claim form by making the claim language more consistent with the following amendments: “in advance of the request to retrieve the auto insurance standard score, converting, by the risk assessment server, a first attribute value of the plurality of attribute values to be of the same order of magnitude as another attribute value of the plurality of attribute values” (emphasis in bold)

Claims 4, 11 & 18:
The following is suggested language to better improve claim form by making the claim language more consistent with the following amendments: “wherein the selection of the plurality of attribute types comprises auto insurance standard score calculation request comprises a selection of one or more of the plurality of risk category labels, the selected one or more of the plurality of risk category labels indicating the selected plurality of attribute types.” (emphasis in bold)



No Prior Art rejection

Claims 1-2, 4, 8-9, 11 & 15-16 & 18 overcome 35 U.S.C. 102/103 for the following reasons:  

The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.  

The most relevant prior art of record includes:

Martin (US 20140279402) provides systems and methods for acquiring and storing insurance-related data, such as insurance payment data, insurance coverage data, and insurance claim data, in a credit data database, coverage data database, and/or claim data database, and analyzing for the creditworthiness of an individual based on the insurance-related data and credit-related data.

Dziabiak (US 20180336638) provides a system and method for generating an insurability score of an auto insurance user through the use of an algorithm to formulate the score for a given consumer’s key attributes. 

Hajian (US 20170169447) provides a method for identifying customer segments by converting both categorical and numerical attribute types into same-scale numerical attributes using a specified target attribute. 

Hutchinson (US 10223751) provides a multivariate predictive system that processes usage based data on the insurer’s side through automated interfaces that includes a database engine that provides access to a plurality of database management systems that mine diverse sources of usage based data. 

	



	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 8-9, 11 & 15-16 & 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claims 8 & 15.  Claim 1 recites the limitations of: 



receiving, at a risk assessment server and from an insurance company server, a selection of a plurality of attribute types according to which an auto insurance standard score is to be calculated; obtaining, by the risk assessment server, identification data uploaded, in advance of a request to retrieve the auto insurance standard score, by the insurance company server, wherein the identification data identifies an auto insurance user; in advance of the request to retrieve the auto insurance standard score, querying, by the risk assessment server, a database based on the identification data to obtain a plurality of attribute values associated with the auto insurance user and corresponding to the plurality of attribute types; in advance of the request to retrieve the auto insurance standard score, normalizing, by the risk assessment server, one or more attribute values of the plurality of attribute values, according to a predetermined rule; in advance of the request to retrieve the auto insurance standard score, converting a first attribute value of the plurality of attribute values to be of the same order of magnitude as another attribute value of the plurality of attribute values; in advance of the request to retrieve the auto insurance standard score, generating, by the risk assessment server, the auto insurance standard score for the auto insurance user using a predetermined calculation method and based on the plurality of attribute values, wherein the predetermined rule for normalizing and the predetermined calculation method are common across auto insurance standard scores generated for a plurality of insurance companies;Page: 3 ofl1 in advance of the request to retrieve the auto insurance standard score, storing, by the risk assessment server, the auto insurance standard score in a specified position in a distributed database deployed online; and in advance of the request to retrieve the auto insurance standard score, providing, by the insurance company server, a calling interface operable by the insurance company server to send the request to retrieve the auto insurance standard score from the distributed database.




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice) of retrieving an auto insurance standard score.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  


Accordingly, the claim recites an abstract idea (similarly Claims 8 & 15). (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The servers, databases and calling interface in Claim 1, additionally, the non-transitory computer-readable medium in Claim 8 and the computers, computer memory devices, non-transitory machine readable media in Claim 15 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception or generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore Claims 1, 8 & 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception or generally linking the use of the judicial exception to a particular technological environment or field of use.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus Claims 1, 8 & 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 

	

Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Besman (US 20160171618) provides a method and system for facilitating underwriting decisions where a premium indication portal processor may receive, from a risk score model application, an account score matrix for the potential insurance policy, including grade values comparing the account information with other insured policies in a risk database, along with a benchmark premium value calibrated to a target return on equity based on the account information and information in the risk database.

Sullins (US 20150193883) provides systems and methods for depersonalizing and aggregating insurance-related attributes for individuals of a multi-unit complex into aggregated insurance-related data, based on received data, and analyzing the aggregated insurance-related data.


Strabel (US 20170301028) provides systems and methods for automatically classifying and creating attribute analysis scores for electronic records in a way that provides faster, more accurate results. 



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULMAJEED AZIZ/Examiner, Art Unit 3695